United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT

                                  ___________

                                  No. 96-2057
                                  ___________

John Sam Aslakson,                       *
                                         *
            Appellant,                   *
                                         *   Appeal from the United States
     v.                                  *   District Court for the
                                         *   District of Minnesota.
United States of America,                *
                                         *      [UNPUBLISHED]
            Appellee.                    *

                                  ___________

                        Submitted:     March 4, 1997

                           Filed: March 7, 1997
                                ___________

Before BOWMAN, WOLLMAN, and BEAM, Circuit Judges.
                           ___________

PER CURIAM.


     John Sam Aslakson pleaded guilty to conspiring to possess
marijuana with intent to distribute, and using and carrying a
firearm during and in relation to a drug trafficking crime, in
violation     of   21    U.S.C.   §§    841(a)(1),     846,   and   18   U.S.C.
§ 924(c)(1).       The section 924(c) conviction was based on a .25
caliber handgun hidden in Aslakson's boot during a drug sale.               On
direct appeal, Aslakson argued only for a downward departure; we
affirmed his sentence.       See United States v. Aslakson, 982 F.2d 283
(8th Cir. 1992) (per curiam), cert. denied, 507 U.S. 1041 (1993).
Aslakson later filed this 28 U.S.C. § 2255 motion, arguing that his
section 924(c) conviction was invalid under Bailey v. United
States, 116 S. Ct. 501 (1995).   The district court1 denied relief,
and Aslakson appeals.


     Upon a de novo review of the record, we conclude Aslakson is
not entitled to relief.    See United States v. Duke, 50 F.3d 571,
576 (8th Cir.) (standard of review), cert. denied, 116 S. Ct. 224
(1995).   Aslakson waived and defaulted his Bailey claim by pleading
guilty and appealing only his sentence.   See Bousley v. Brooks, 97
F.3d 284, 287 (8th Cir. 1996).     Moreover, his claim is without
merit because he clearly carried a firearm during a drug offense.
See Bailey, 116 S. Ct. at 507 (firearm carried when offender keeps
gun hidden in clothing throughout drug transaction); United States
v. White, 81 F.3d 80, 83 (8th Cir. 1996) ("carry" means to bear
firearm on or about one's person).


     Accordingly, we affirm.     Aslakson's motion for release is
denied.


     A true copy.


           Attest:


                CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




    1
     The Honorable David S. Doty, United States District Judge for
the District of Minnesota.

                                 -2-